Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a system for delivering a staple.  The device comprises a sheath with a proximal and distal ends and a lumen therethrough, a handle assembly coupled to the proximal end wherein the handle assembly comprises a housing and a handle that rotates about a point relative to the housing and a cam follower; an insert that is removably insertable into the lumen from the proximal end of the housing; and wherein actuation of handle towards the housing moves the insert in a proximal direction relative to the sheath.
The closest art of record appears to be Blake, III et al (US Patent No. 4372316).  Blake discloses a delivery device (1) having a sheath with a proximal and distal ends and a lumen therethrough, a handle assembly comprising a housing (2,4) and a handle (10,12) that is rotationally coupled to the housing; an insert (56) that is removably insertable into the lumen from the proximal end of the housing; and wherein actuation of handle (10,12) towards the housing moves the insert in a proximal direction relative to the sheath (Fig. 1-11c).  However, Blake is silent as to the housing having a cam follower. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775